DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the application filed on 4/5/2020.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 110-3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 20180309621 A1) and further in view of Xue et al. (US 20180123870 A1).

As to claim 1, Yuan teaches a non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to: detect, by a first virtual network function (VNF) that is part of a collection of interconnected VNFs, a service interruption in a network that includes the collection interconnected VNFs (See ¶¶ [0050]-[0051], [0056], [0045]-[0046], Teaches that Step 201: A VNF monitors an operating status of at least one VM inside the VNF. Step 202: The VNF determines, according to a fault when the fault occurs on the VM, whether to perform VM rebuilding recovery. When the communication subhealth fault occurs on the VM, the VNF determines, according to the communication subhealth fault, to directly perform the remote rebuilding recovery for the VM. For example, one or more VNFs 108 may be deployed on one VM. The virtualization layer abstracts the networking hardware 116 to form the virtual networking 120, the virtual networking 120 may include a virtual switch, and the virtual switch is used to provide a connection between a virtual machine and another virtual machine.); 
and in response to detecting the service interruption, send, by the first VNF, control information to a target entity(See ¶¶ [0052], Teaches that Step 203: The VNF sends a rebuilding recovery request to a VNFM when determining to perform the VM rebuilding recovery, where the VNFM is configured to instruct, according to the rebuilding recovery request, a VIM to perform rebuilding recovery for the VM.). 
However, it does not expressly teach the control information specifying an action to take to change a communication flow through the collection of interconnected VNFs.
Xue et al., from analogous art, teaches the control information specifying an action to take to change a communication flow through the collection of interconnected VNFs (See ¶ [0059], Teaches that the NFVO determines the primary affinity group to which the first VNF belongs and the secondary affinity group of the primary affinity group. Finally, the NFVO instructs the VNFs in the secondary affinity group to continue to process the services of the VNFs in the primary affinity group. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Tuan’s rebuilding recovery request to shift the network to a failover VNF as taught by Xue et al. to ensure continuity of a VNF service).

One of ordinary skill in the art would have been motivated because it allows one to ensure continuity of a VNF service on a host when the host is faulty (See Xue et al. ¶ [0004]).

As to claim 4, the combination of Yuan and Xue et al. teaches the non-transitory machine-readable storage medium according to claim 1 above. Yuan further teaches wherein the control information further indicates a network location associated with the service interruption (See ¶ [0114], Teaches that the rebuilding recovery request sent by the VNF to the VNFM includes a rebuild type, a quantity of VMs to be recovered, and a VM identifier of a VM to be recovered). 

As to claim 5, the combination of Yuan and Xue et al. teaches the non-transitory machine-readable storage medium according to claim 1 above. However, it does not expressly teach wherein the action specified by the control information is selected from among adjusting a size of a Transmission Control Protocol (TCP) window, tearing down the communication flow, imposing data rate control of the communication flow, selecting a different route through the network, and changing a quality-of-service (QoS) policy.
Xue et al., from analogous art, teaches wherein the action specified by the control information is selected from among adjusting a size of a Transmission Control Protocol (TCP) window, tearing down the communication flow, imposing data rate (See ¶ [0059], Teaches that the NFVO determines the primary affinity group to which the first VNF belongs and the secondary affinity group of the primary affinity group. Finally, the NFVO instructs the VNFs in the secondary affinity group to continue to process the services of the VNFs in the primary affinity group. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Tuan’s rebuilding recovery request to shift the network to a failover VNF as taught by Xue et al. to ensure continuity of a VNF service).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Xue et al. into the combination of Yuan and Xue et al. to ensure continuity of a VNF service on a host when the host is faulty.
One of ordinary skill in the art would have been motivated because it allows one to ensure continuity of a VNF service on a host when the host is faulty (See Xue et al. ¶ [0004]).

Claims 2-3, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 20180309621 A1) and Xue et al. (US 20180123870 A1) and further in view of Kerpez (US 20200007413 A1).

As to claim 2, the combination of Yuan and Xue et al. teaches the non-transitory machine-readable storage medium according to claim 1 above. However, it does not 
Kerpez, from analogous art, teaches wherein the target entity to which the control information is sent comprises a second VNF (See ¶ [0057], Teaches that If a VNF still cannot provide sufficient resources to support the video stream, then it notifies the other VNFs and the E2E orchestrator, and then the video servers VNF lowers the resources consumed by the service (in this case the bit rate of the streaming video is lowered) (steps 508, 518, 528, 538). The other VNFs are notified of this change, and then again each VNF performs resource assignments toward ensuring end-to-end service quality. This process can further iterate, as shown in FIG. 5. The determination of whether sufficient resources to support the video stream are available (steps 506, 516, 526, 536), or an increase of re-allocation of resources is recommended (steps 508, 518, 528, 538) is analyzed, sufficient resources reported by the VNFs? (step 540). If yes, the service begins (step 544). If no, the video speed is decreased and the process is repeated as illustrated in FIG. 5 (step 542). While the video is streaming, the E2E orchestrator can continuously monitor the VNFs to ensure sufficient QoS is being maintained for the video stream at a the network segments and service endpoints.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kerpez into the combination of Yuan and Xue et al. to ensure end-to-end quality of service (QoS) of Internet service.
(See Kerpez ¶ [0001]).

As to claim 3, the combination of Yuan and Xue et al. teaches the non-transitory machine-readable storage medium according to claim 1 above. However, it does not expressly teach wherein the target entity to which the control information is sent comprises a host entity that is an endpoint of the communication flow.
Kerpez, from analogous art, teaches wherein the target entity to which the control information is sent comprises a host entity that is an endpoint of the communication flow (See ¶ [0057], Teaches that If a VNF still cannot provide sufficient resources to support the video stream, then it notifies the other VNFs and the E2E orchestrator, and then the video servers VNF lowers the resources consumed by the service (in this case the bit rate of the streaming video is lowered) (steps 508, 518, 528, 538). The other VNFs are notified of this change, and then again each VNF performs resource assignments toward ensuring end-to-end service quality. This process can further iterate, as shown in FIG. 5. The determination of whether sufficient resources to support the video stream are available (steps 506, 516, 526, 536), or an increase of re-allocation of resources is recommended (steps 508, 518, 528, 538) is analyzed, sufficient resources reported by the VNFs? (step 540). If yes, the service begins (step 544). If no, the video speed is decreased and the process is repeated as illustrated in FIG. 5 (step 542). While the video is streaming, the E2E orchestrator can continuously monitor the VNFs to ensure sufficient QoS is being maintained for the video stream at a the network segments and service endpoints.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kerpez into the combination of Yuan and Xue et al. to ensure end-to-end quality of service (QoS) of Internet service.
One of ordinary skill in the art would have been motivated because it allows one to ensure end-to-end quality of service (QoS) of Internet service (See Kerpez ¶ [0001]).

As to claim 6, the combination of Yuan and Xue et al. teaches the non-transitory machine-readable storage medium according to claim 1 above. However, it does not expressly teach wherein the target entity is a second VNF of the collection of interconnected VNFs, and wherein the instructions upon execution cause the system to: perform a corrective action at the second VNF based on the control information to change the communication flow.
Kerpez, from analogous art, teaches wherein the target entity is a second VNF of the collection of interconnected VNFs, and wherein the instructions upon execution cause the system to: perform a corrective action at the second VNF based on the control information to change the communication flow (See ¶ [0057], Teaches that If a VNF still cannot provide sufficient resources to support the video stream, then it notifies the other VNFs and the E2E orchestrator, and then the video servers VNF lowers the resources consumed by the service (in this case the bit rate of the streaming video is lowered) (steps 508, 518, 528, 538). The other VNFs are notified of this change, and then again each VNF performs resource assignments toward ensuring end-to-end service quality. This process can further iterate, as shown in FIG. 5. The determination of whether sufficient resources to support the video stream are available (steps 506, 516, 526, 536), or an increase of re-allocation of resources is recommended (steps 508, 518, 528, 538) is analyzed, sufficient resources reported by the VNFs? (step 540). If yes, the service begins (step 544). If no, the video speed is decreased and the process is repeated as illustrated in FIG. 5 (step 542). While the video is streaming, the E2E orchestrator can continuously monitor the VNFs to ensure sufficient QoS is being maintained for the video stream at a the network segments and service endpoints.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kerpez into the combination of Yuan and Xue et al. to ensure end-to-end quality of service (QoS) of Internet service.
One of ordinary skill in the art would have been motivated because it allows one to ensure end-to-end quality of service (QoS) of Internet service (See Kerpez ¶ [0001]).

As to claim 10, the combination of Yuan and Xue et al. teaches the non-transitory machine-readable storage medium according to claim 1 above. However, it does not expressly teach wherein the target entity is upstream of the first VNF.
Kerpez, from analogous art, teaches wherein the target entity is upstream of the first VNF (See ¶ [0057] and Fig. 1, Teaches that If a VNF still cannot provide sufficient resources to support the video stream, then it notifies the other VNFs and the E2E orchestrator, and then the video servers VNF lowers the resources consumed by the service (in this case the bit rate of the streaming video is lowered) (steps 508, 518, 528, 538). The other VNFs are notified of this change, and then again each VNF performs resource assignments toward ensuring end-to-end service quality. This process can further iterate, as shown in FIG. 5. The determination of whether sufficient resources to support the video stream are available (steps 506, 516, 526, 536), or an increase of re-allocation of resources is recommended (steps 508, 518, 528, 538) is analyzed, sufficient resources reported by the VNFs? (step 540). If yes, the service begins (step 544). If no, the video speed is decreased and the process is repeated as illustrated in FIG. 5 (step 542). While the video is streaming, the E2E orchestrator can continuously monitor the VNFs to ensure sufficient QoS is being maintained for the video stream at a the network segments and service endpoints.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kerpez into the combination of Yuan and Xue et al. to ensure end-to-end quality of service (QoS) of Internet service.
One of ordinary skill in the art would have been motivated because it allows one to ensure end-to-end quality of service (QoS) of Internet service (See Kerpez ¶ [0001]).


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 20180309621 A1) and Xue et al. (US 20180123870 A1) and Kerpez (US 20200007413 A1) and further in view of Yu (US 20180026832 A1).

As to claim 7, the combination of Yuan and Xue et al. and Kerpez teaches the non-transitory machine-readable storage medium according to claim 6 above. However, it does not expressly teach wherein the instructions upon execution cause the system to: receive a policy at each VNF of the collection of interconnected VNFs, wherein performing the corrective action at the second VNF in response to the control information is based on the policy.
Yu, from analogous art, teaches wherein the instructions upon execution cause the system to: receive a policy at each VNF of the collection of interconnected VNFs, wherein performing the corrective action at the second VNF in response to the control information is based on the policy (See ¶¶ [0089], [0090] Teaches that obtain self-healing policy information, where the self-healing policy information is used to indicate whether to perform a self-healing operation on the NFVI fault. Perform the self-healing operation on the NFVI fault when the self-healing policy information indicates that the self-healing operation is to be performed on the NFVI fault.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu into the combination of Yuan and Xue et al. and Kerpez to provide a network functions 
One of ordinary skill in the art would have been motivated because it allows one to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay (See Yu ¶ [0007]).

As to claim 8, the combination of Yuan and Xue et al. and Kerpez and Yu teaches the non-transitory machine-readable storage medium according to claim 7 above. However, it does not expressly teach wherein the instructions upon execution cause the system to: perform a corrective action at the first VNF based on the policy to address the service interruption, wherein the corrective action at the first VNF is consistent with the corrective action at the second VNF.
Yu, from analogous art, teaches wherein the instructions upon execution cause the system to: perform a corrective action at the first VNF based on the policy to address the service interruption, wherein the corrective action at the first VNF is consistent with the corrective action at the second VNF (See ¶ [0159], Teaches that NFVO sends mapped or converted self-healing policy information for multiple VMs and self-healing policy information for VLs between the VMs to a VNFM, and the VNFM sends the mapped or converted self-healing policy information for the multiple VMs and the self-healing policy information for the VLs between the VMs to a VIM).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu into the 
One of ordinary skill in the art would have been motivated because it allows one to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay (See Yu ¶ [0007]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 20180309621 A1) and Xue et al. (US 20180123870 A1) and Kerpez (US 20200007413 A1) and Yu (US 20180026832 A1) and further in view of Calo et al. (US 20180359160 A1).

As to claim 9, the combination of Yuan and Xue et al. and Kerpez and Yu teaches the non-transitory machine-readable storage medium according to claim 7 above. However, it does not expressly teach wherein the corrective action based on the policy is different from the action specified by the control information.
Calo et al., from analogous art, teaches wherein the corrective action based on the policy is different from the action specified by the control information (See ¶¶ [0053]-[0059], Teaches that at step 550, recover network function/application components or a network service chain. In an embodiment, step 550 includes one or more of steps 550A, 550B, 550C, and 550D. At step 550A, restore one or more virtual objects or application states for stateful functions. At step 550B, spin up a new VM/container based on one or more policies (e.g., use a hot stand-by if the involved application is sensitive to packet loss). At step 550C, adjust virtual objects' configuration parameters. At step 550D, point to alternate VM/container and virtual objects. At step 560, update the network graph with the new component(s), while satisfying network service policy (and data center policy) and Quality of Service (QoS). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the restore be Yuan’s rebuilding recovery request (action specified by the control information) and Calo et al.’s spin up a new VM/container based on one or more policies is the corrective action based on the policy).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Calo et al. into the combination of Yuan and Xue et al. and Kerpez and Yu to detect faults and performance degradation in order to guarantee service continuity (e.g., reliability and availability).
One of ordinary skill in the art would have been motivated because it allows one to detect faults and performance degradation in order to guarantee service continuity (e.g., reliability and availability) (See Calo et al. ¶ [0004]).

Claims 11, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 20180309621 A1) and further in view of Kerpez (US 20200007413 A1).

As to claim 11, Yuan teaches a system comprising: a hardware processor; a collection of interconnected virtual network functions (VNFs); a first VNF of the collection of interconnected VNFs executable on the hardware processor to: detect a service interruption in a network that includes the collection interconnected VNFs (See ¶¶ [0050]-[0051], [0056], [0045]-[0046], Teaches that Step 201: A VNF monitors an operating status of at least one VM inside the VNF. Step 202: The VNF determines, according to a fault when the fault occurs on the VM, whether to perform VM rebuilding recovery. When the communication subhealth fault occurs on the VM, the VNF determines, according to the communication subhealth fault, to directly perform the remote rebuilding recovery for the VM. For example, one or more VNFs 108 may be deployed on one VM. The virtualization layer abstracts the networking hardware 116 to form the virtual networking 120, the virtual networking 120 may include a virtual switch, and the virtual switch is used to provide a connection between a virtual machine and another virtual machine.). 
However, it does not expressly teach in response to detecting the service interruption, send, using a communication channel, control information to a target entity that is upstream of the first VNF, the control information specifying an action to take to change a communication flow established between host entities through the collection of interconnected VNFs.
Kerpez, from analogous art, teaches in response to detecting the service interruption, send, using a communication channel, control information to a target entity that is upstream of the first VNF, the control information specifying an action to take to change a communication flow established between host entities through the collection  (See ¶ [0057] and Fig. 1, Teaches that If a VNF still cannot provide sufficient resources to support the video stream, then it notifies the other VNFs and the E2E orchestrator, and then the video servers VNF lowers the resources consumed by the service (in this case the bit rate of the streaming video is lowered) (steps 508, 518, 528, 538). The other VNFs are notified of this change, and then again each VNF performs resource assignments toward ensuring end-to-end service quality. This process can further iterate, as shown in FIG. 5. The determination of whether sufficient resources to support the video stream are available (steps 506, 516, 526, 536), or an increase of re-allocation of resources is recommended (steps 508, 518, 528, 538) is analyzed, sufficient resources reported by the VNFs? (step 540). If yes, the service begins (step 544). If no, the video speed is decreased and the process is repeated as illustrated in FIG. 5 (step 542). While the video is streaming, the E2E orchestrator can continuously monitor the VNFs to ensure sufficient QoS is being maintained for the video stream at a the network segments and service endpoints.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kerpez into Yuan to ensure end-to-end quality of service (QoS) of Internet service.
One of ordinary skill in the art would have been motivated because it allows one to ensure end-to-end quality of service (QoS) of Internet service (See Kerpez ¶ [0001]).

As to claim 13, the combination of Yuan and Kerpez teaches the system according to claim 11 above. However, it does not expressly teach wherein the target 
Kerpez, from analogous art, teaches wherein the target entity comprises a second VNF of the collection of interconnected VNFs, and wherein the second VNF is to perform a corrective action in response to the control information, the second VNF of a type different from the first VNF (See ¶ [0057] and Fig. 1, Teaches that If a VNF still cannot provide sufficient resources to support the video stream, then it notifies the other VNFs and the E2E orchestrator, and then the video servers VNF lowers the resources consumed by the service (in this case the bit rate of the streaming video is lowered) (steps 508, 518, 528, 538). The other VNFs are notified of this change, and then again each VNF performs resource assignments toward ensuring end-to-end service quality. This process can further iterate, as shown in FIG. 5. The determination of whether sufficient resources to support the video stream are available (steps 506, 516, 526, 536), or an increase of re-allocation of resources is recommended (steps 508, 518, 528, 538) is analyzed, sufficient resources reported by the VNFs? (step 540). If yes, the service begins (step 544). If no, the video speed is decreased and the process is repeated as illustrated in FIG. 5 (step 542). While the video is streaming, the E2E orchestrator can continuously monitor the VNFs to ensure sufficient QoS is being maintained for the video stream at a the network segments and service endpoints.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kerpez into the 
One of ordinary skill in the art would have been motivated because it allows one to ensure end-to-end quality of service (QoS) of Internet service (See Kerpez ¶ [0001]).

As to claim 17, Yuan teaches a method performed by a system comprising a hardware processor, comprising: detecting, by a first virtual network function (VNF) that is part of a collection of interconnected VNFs, a service interruption in a network that includes the collection interconnected VNFs (See ¶¶ [0050]-[0051], [0056], [0045]-[0046], Teaches that Step 201: A VNF monitors an operating status of at least one VM inside the VNF. Step 202: The VNF determines, according to a fault when the fault occurs on the VM, whether to perform VM rebuilding recovery. When the communication subhealth fault occurs on the VM, the VNF determines, according to the communication subhealth fault, to directly perform the remote rebuilding recovery for the VM. For example, one or more VNFs 108 may be deployed on one VM. The virtualization layer abstracts the networking hardware 116 to form the virtual networking 120, the virtual networking 120 may include a virtual switch, and the virtual switch is used to provide a connection between a virtual machine and another virtual machine.). 
However, it does not expressly teach in response to detecting the service interruption, sending control information to a second VNF that is upstream of the first VNF, the control information indicating a network location associated with the service interruption and specifying an action to take to change a communication flow through 
Kerpez, from analogous art, teaches in response to detecting the service interruption, sending control information to a second VNF that is upstream of the first VNF, the control information indicating a network location associated with the service interruption and specifying an action to take to change a communication flow through the collection of interconnected VNF (See ¶ [0057] and Fig. 1, Teaches that If a VNF still cannot provide sufficient resources to support the video stream, then it notifies the other VNFs and the E2E orchestrator, and then the video servers VNF lowers the resources consumed by the service (in this case the bit rate of the streaming video is lowered) (steps 508, 518, 528, 538). The other VNFs are notified of this change, and then again each VNF performs resource assignments toward ensuring end-to-end service quality. This process can further iterate, as shown in FIG. 5. The determination of whether sufficient resources to support the video stream are available (steps 506, 516, 526, 536), or an increase of re-allocation of resources is recommended (steps 508, 518, 528, 538) is analyzed, sufficient resources reported by the VNFs? (step 540). If yes, the service begins (step 544). If no, the video speed is decreased and the process is repeated as illustrated in FIG. 5 (step 542). While the video is streaming, the E2E orchestrator can continuously monitor the VNFs to ensure sufficient QoS is being maintained for the video stream at a the network segments and service endpoints.); 
and performing, by the second VNF, a corrective action based on the network location and the control information ((See ¶ [0057] and Fig. 1, Teaches that If a VNF still cannot provide sufficient resources to support the video stream, then it notifies the other VNFs and the E2E orchestrator, and then the video servers VNF lowers the resources consumed by the service (in this case the bit rate of the streaming video is lowered) (steps 508, 518, 528, 538). The other VNFs are notified of this change, and then again each VNF performs resource assignments toward ensuring end-to-end service quality. This process can further iterate, as shown in FIG. 5. The determination of whether sufficient resources to support the video stream are available (steps 506, 516, 526, 536), or an increase of re-allocation of resources is recommended (steps 508, 518, 528, 538) is analyzed, sufficient resources reported by the VNFs? (step 540). If yes, the service begins (step 544). If no, the video speed is decreased and the process is repeated as illustrated in FIG. 5 (step 542). While the video is streaming, the E2E orchestrator can continuously monitor the VNFs to ensure sufficient QoS is being maintained for the video stream at a the network segments and service endpoints.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kerpez into Yuan to ensure end-to-end quality of service (QoS) of Internet service.
One of ordinary skill in the art would have been motivated because it allows one to ensure end-to-end quality of service (QoS) of Internet service (See Kerpez ¶ [0001]).

As to claim 20, the combination of Yuan and Kerpez and Yu teaches the method according to claim 17 above. Yuan further teaches wherein the control information indicates the network location by identifying a VNF, a portion of the network, or a device (See ¶ [0114], Teaches that the rebuilding recovery request sent by the VNF to the VNFM includes a rebuild type, a quantity of VMs to be recovered, and a VM identifier of a VM to be recovered.). 

Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 20180309621 A1) and Kerpez (US 20200007413 A1) and further in view of Yu (US 20180026832 A1).

As to claim 14, the combination of Yuan and Kerpez teaches the system according to claim 13 above. However, it does not expressly teach wherein each VNF of the collection of interconnected VNFs is to receive a policy, wherein the second VNF is to perform the corrective action based on the policy in response to the control information, and wherein the first VNF is to perform a corrective action based on the policy to address the service interruption.
Yu, from analogous art, teaches wherein each VNF of the collection of interconnected VNFs is to receive a policy, wherein the second VNF is to perform the corrective action based on the policy in response to the control information, and wherein the first VNF is to perform a corrective action based on the policy to address the service interruption (See ¶¶ [0089], [0090]. [0159], Teaches that obtain self-healing policy information, where the self-healing policy information is used to indicate whether to perform a self-healing operation on the NFVI fault. Perform the self-healing operation on the NFVI fault when the self-healing policy information indicates that the self-healing operation is to be performed on the NFVI fault. NFVO sends mapped or converted self-healing policy information for multiple VMs and self-healing policy information for VLs between the VMs to a VNFM, and the VNFM sends the mapped or converted self-healing policy information for the multiple VMs and the self-healing policy information for the VLs between the VMs to a VIM).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu into the combination of Yuan and Kerpez to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay.
One of ordinary skill in the art would have been motivated because it allows one to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay (See Yu ¶ [0007]).

As to claim 15, the combination of Yuan and Kerpez and Yu teaches the system according to claim 14 above. Yuan further teaches wherein the control information further indicates a network location associated with the service interruption (See ¶ [0114], Teaches that the rebuilding recovery request sent by the VNF to the VNFM includes a rebuild type, a quantity of VMs to be recovered, and a VM identifier of a VM to be recovered). 
However, it does not expressly teach wherein the corrective action performed by the second VNF is based on the network location and the policy.
(See ¶ [0057], Teaches that If a VNF still cannot provide sufficient resources to support the video stream, then it notifies the other VNFs and the E2E orchestrator, and then the video servers VNF lowers the resources consumed by the service (in this case the bit rate of the streaming video is lowered) (steps 508, 518, 528, 538). The other VNFs are notified of this change, and then again each VNF performs resource assignments toward ensuring end-to-end service quality. This process can further iterate, as shown in FIG. 5. The determination of whether sufficient resources to support the video stream are available (steps 506, 516, 526, 536), or an increase of re-allocation of resources is recommended (steps 508, 518, 528, 538) is analyzed, sufficient resources reported by the VNFs? (step 540). If yes, the service begins (step 544). If no, the video speed is decreased and the process is repeated as illustrated in FIG. 5 (step 542). While the video is streaming, the E2E orchestrator can continuously monitor the VNFs to ensure sufficient QoS is being maintained for the video stream at a the network segments and service endpoints.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kerpez into the combination of Yuan and Kerpez and Yu to ensure end-to-end quality of service (QoS) of Internet service.
One of ordinary skill in the art would have been motivated because it allows one to ensure end-to-end quality of service (QoS) of Internet service (See Kerpez ¶ [0001]).

As to claim 18, the combination of Yuan and Kerpez teaches the method according to claim 17 above. However, it does not expressly teach wherein the corrective action is a policy-based corrective action based on a policy.
Yu, from analogous art, teaches wherein the corrective action is a policy-based corrective action based on a policy (See ¶¶ [0089], [0090]. [0159], Teaches that obtain self-healing policy information, where the self-healing policy information is used to indicate whether to perform a self-healing operation on the NFVI fault. Perform the self-healing operation on the NFVI fault when the self-healing policy information indicates that the self-healing operation is to be performed on the NFVI fault. NFVO sends mapped or converted self-healing policy information for multiple VMs and self-healing policy information for VLs between the VMs to a VNFM, and the VNFM sends the mapped or converted self-healing policy information for the multiple VMs and the self-healing policy information for the VLs between the VMs to a VIM).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yu into the combination of Yuan and Kerpez to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay.
One of ordinary skill in the art would have been motivated because it allows one to provide a network functions virtualization based fault processing that reduces an infrastructure fault processing delay (See Yu ¶ [0007]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 20180309621 A1) and Kerpez (US 20200007413 A1) and further in view of TURULL et al. (WO 2018174759 A1).

As to claim 12, the combination of Yuan and Kerpez teaches the system according to claim 11 above. However, it does not expressly teach wherein the communication channel comprises a specified port or a shared memory.
TURULL et al., from analogous art, teaches wherein the communication channel comprises a specified port or a shared memory (See ¶¶ [0008], [0005] Teaches that when a packet that is required to traverse a certain service chain (i.e., that must be processed by each service function that is included in the service chain) is received at device (e.g., a network interface module), the device stores the packet (or a part of the packet) in a memory block of a shared memory pool controlled by a memory controller. Advantageously, the memory controller is configured such that each service function of the service chain is granted access to read from and/or write to the memory block. In this way, the packet does not have to be copied from one memory block to another memory block in order for the packet to traverse the service chain. Hence, overhead is significantly reduced, which leads to a reduction in the latency in the processing of packets as the packets traverse the service chain. In other cases, one or more virtual machines (VMs) may be used to implement the service functions of a service chain. In such a VM scenario there is typically a virtual switch to interconnect the different VMs that implement the different service functions of the service chain.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of TURULL et al. into the combination of Yuan and Kerpez to reduce the latency in the processing of packets as the packets traverse the service chain.
One of ordinary skill in the art would have been motivated because it allows one to reduce the latency in the processing of packets as the packets traverse the service chain (See TURULL et al. ¶ [0008]).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 20180309621 A1) and Kerpez (US 20200007413 A1) and further in view of Celozzi et al. (US 20190149397 A1).

As to claim 16, the combination of Yuan and Kerpez teaches the system according to claim 11 above. However, it does not expressly teach wherein the control information is to cause the target entity to perform a corrective action to address the service interruption without first waiting for expiration of a timeout duration of a communication protocol that governs the communication flow.
Celozzi et al., from analogous art, teaches wherein the control information is to cause the target entity to perform a corrective action to address the service interruption without first waiting for expiration of a timeout duration of a communication protocol that governs the communication flow (See ¶ [0120] and Fig. 21, Teaches that FIG. 21 illustrates the operation of the technique presented herein in an example for the case that the link failure notification is generated by the VNFM 502. In this example, the link failure is detected by the VNFM 502 and it is further determined that the link failure is not recoverable. The VNFM 502 sends a link failure notification indicating ΔT.sub.ert=∞ to VNF-A accordingly. VNF-A thus determines that recovery is not possible at all and starts a failover to VNF-Y immediately, i.e., without waiting until time T.sub.2. Also, since VNF-A has already started a failover timer at time T.sub.1, the failover timer is discarded since a failover is already in progress).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Celozzi et al. into the combination of Yuan and Kerpez to resolve a link failure occurring on a link between a first virtualized network function (VNF) and a second VNF provided in a cloud computing environment.
One of ordinary skill in the art would have been motivated because it allows one to resolve a link failure occurring on a link between a first virtualized network function (VNF) and a second VNF provided in a cloud computing environment (See Celozzi et al. ¶ [0001]).

As to claim 19, the combination of Yuan and Kerpez teaches the method according to claim 17 above. However, it does not expressly teach wherein the communication flow is according to a communication protocol, and wherein the control information is to cause the second VNF to perform a corrective action to address the 
Celozzi et al., from analogous art, teaches wherein the communication flow is according to a communication protocol, and wherein the control information is to cause the second VNF to perform a corrective action to address the service interruption without first waiting for expiration of a timeout duration of the communication protocol (See ¶ [0120] and Fig. 21, Teaches that FIG. 21 illustrates the operation of the technique presented herein in an example for the case that the link failure notification is generated by the VNFM 502. In this example, the link failure is detected by the VNFM 502 and it is further determined that the link failure is not recoverable. The VNFM 502 sends a link failure notification indicating ΔT.sub.ert=∞ to VNF-A accordingly. VNF-A thus determines that recovery is not possible at all and starts a failover to VNF-Y immediately, i.e., without waiting until time T.sub.2. Also, since VNF-A has already started a failover timer at time T.sub.1, the failover timer is discarded since a failover is already in progress).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Celozzi et al. into the combination of Yuan and Kerpez to resolve a link failure occurring on a link between a first virtualized network function (VNF) and a second VNF provided in a cloud computing environment.
One of ordinary skill in the art would have been motivated because it allows one to resolve a link failure occurring on a link between a first virtualized network function  (See Celozzi et al. ¶ [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US 20160224409 A1) teaches Embodiments provide a fault management method, which can implement fault reporting and processing in an NFV environment. The method includes acquiring first fault information, including a faulty entity identifier and a fault type, of a network functions virtualization infrastructure NFVI entity, where the first fault information is used to indicate that a fault occurs in a first NFVI entity having the faulty entity identifier. The method also includes generating first comprehensive fault information according to the first fault information, where the first comprehensive fault information comprises the first fault information and correlated fault information of the first fault information. The method also includes performing fault repair or reporting processing according to the first comprehensive fault information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        2/1/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454